DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05.

Claim Objections
Claim(s) 6 is/are objected to because of the following informalities:  “wherein said second electrode comprising a polymer” should read “wherein said second electrode comprises a polymer”.  

Claim(s) 29 is/are objected to because of the following informalities:  missing period at end of sentence.  
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 11-13 & 20-23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “arranged in layers as follows: a. a first substrate layer is attached to a first conductive oxide layer; b. said first conductive oxide layer is attached to a metal ion-coordinated organic complex layer; c. said metal ion-coordinated organic complex layer is in contact with an electrolyte layer; d. said electrolyte layer is in contact with a carbon layer; e. said carbon layer is in contact with a polymer layer; f. said polymer layer is attached to a second conductive oxide layer; g. said second conductive oxide layer is attached to a second substrate layer” which cause confusion.  Firstly, is the “a first substrate layer is attached to a first conductive oxide layer” in addition to the first electrode of claim 1 from which claim 11 depends or meant to be part of the first electrode.  Secondly, is the “a metal ion-coordinated organic complex layer” in addition to the electrochromic film of claim 1 from which claim 11 depends or meant to be the same as the electrochromic film.  Thirdly, is the “an electrolyte layer” meant to be the same or different from the “an electrolyte” of claim 1 from which claim 11 depends.  Lastly, are the “a carbon layer, a polymer layer, a second conductive oxide layer, and a second substrate layer” in addition to the second electrode of claim 1 from which claim 11 depends or meant to be the part of the second electrode.  For the purpose of examination, the examiner is taking “arranged in layers as follows: a. a first substrate layer is attached to a first conductive oxide layer; b. said first conductive oxide layer is attached to a metal ion-coordinated organic complex layer; c. said metal ion-coordinated organic complex layer is in contact with an electrolyte layer; d. said electrolyte layer is in contact with a carbon layer; e. said carbon layer is in contact with a polymer layer; f. said polymer layer is attached to a second conductive oxide layer; g. said second conductive oxide layer is attached to a second substrate layer” to read “arranged in layers as follows: the first electrode comprises a. a first substrate layer attached to a first conductive oxide layer; b. said first conductive oxide layer is attached to the electrochromic layer; c. said electrochromic layer is in contact with the electrolyte; d. said electrolyte is in contact with a carbon layer of the second electrode; e. said carbon layer is in contact with a polymer layer of the second electrode; f. said polymer layer is attached to a second conductive oxide layer of the second electrode; g. said second conductive oxide layer is attached to a second substrate layer of the second electrode”.

Claim 20 recites, “said first electrode comprising: a first substrate comprising a first conductive oxide surface; and a film comprising metal ion-coordinated organic complex attached to said first conductive oxide surface; said second electrode comprising; a second substrate comprising a second conductive oxide surface; and a layer comprising a capacitive material attached to said second conductive oxide surface; an electrolyte in contact with: said metal ion-coordinated organic complex film of said first electrode; and said capacitive material layer of said second electrode” which cause confusion.  Firstly, is the “a film comprising the ion-coordinated organic complex” in addition to the electrochromic film of claim 1 from which claim 20 depends or meant to be the same as the electrochromic film.  Secondly, is the “an electrolyte” meant to be the same or different from the “an electrolyte” of claim 1 from which claim 20 depends.  For the purpose of examination, the examiner is taking “said first electrode comprising: a first substrate comprising a first conductive oxide surface; and a film comprising metal ion-coordinated organic complex attached to said first conductive oxide surface; said second electrode comprising; a second substrate comprising a second conductive oxide surface; and a layer comprising a capacitive material attached to said second conductive oxide surface; an electrolyte in contact with: said metal ion-coordinated organic complex film of said first electrode; and said capacitive material layer of said second electrode” to read  “said first electrode comprising: a first substrate comprising a first conductive oxide surface; and the electrochromic film attached to said first conductive oxide surface; said second electrode comprising; a second substrate comprising a second conductive oxide surface; and a layer comprising a capacitive material attached to said second conductive oxide surface; the electrolyte in contact with: said electrochromic film of said first electrode; and said capacitive material layer of said second electrode”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 8-10, 14, 31-32, & 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2014/0146381).
In regards to claim 1, Chen ‘381 discloses
A capacitor comprising: 
a first electrode comprising an electrochromic film (fig. 1; [0004]); 
a second electrode (lower ITO-coated glass layer and counter electrode layer – fig. 1; [0004]); 
an electrolyte (ion conducting layer – fig. 1; [0004]) in contact with said first electrode and with said second electrode; wherein said electrochromic film comprising metal ion-coordinated organic complex ([0020]).  

In regards to claim 2, Chen ‘381 discloses
The capacitor of claim 1, wherein said metal ion is Fe ion ([0020]).   

In regards to claim 8, Chen ‘381 discloses
The capacitor of claim 1, wherein said electrodes comprise conductive oxide (ITO – fig. 1; [0005]).  

In regards to claim 9, Chen ‘381 discloses
The capacitor of claim 8, wherein said conductive oxide is selected from indium tin oxide ITO and fluorine doped tin oxide FTO (ITO – fig. 1; [0005]).  

In regards to claim 10, Chen ‘381 discloses
The capacitor of claim 9, wherein said conductive oxide is attached to silicon oxide (glass substrate – fig. 1).  

In regards to claim 14, Chen ‘381 discloses
The capacitor of claim 1, wherein said capacitor is a supercapacitor (fig. 1; abstract).  

In regards to claim 31, Chen ‘381 discloses
A method of using the capacitor of claim 1, said method comprising: 
connecting said first electrode and said second electrode of said capacitor independently to a power source (fig. 1; [0004]); 
charging said capacitor using said power source (fig. 1; [0004]); 
connecting said capacitor to a load ([0004] – discharging a capacitor is done by connecting a load);  
discharging said capacitor through said load ([0004]); wherein, said charging and said discharging is accompanied by a color change of said first electrode ([0004] & [0020] – color change is inherent to electrochromic material).  

In regards to claim 32, Chen ‘381 discloses
The method of claim 31, wherein said color change is an indication of the charging/discharging level of said capacitor ([0004] & [0020] – color change is inherent to electrochromic material).  

In regards to claim 35, Chen ‘381 discloses
The method of claim 31, wherein said color change is detected by an optical detector ([0097]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen ‘381 in view of Zakhidov et al. (US 2014/0150859).
In regards to claim 3,
Chen ‘381 fails to disclose wherein said second electrode comprising carbon.  

Zakhidov ‘859 discloses wherein said second electrode comprising carbon ([0064]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the carbon taught by Zakhidov ‘859 as the electrode material of Chen ‘381 as such a material is a known alternative to ITO as taught by Zakhidov ‘859.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 4,
Chen ‘381 fails to disclose wherein said carbon comprises carbon nanotubes.  

Zakhidov ‘859 discloses wherein said carbon comprises carbon nanotubes ([0064]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the carbon material taught by Zakhidov ‘859 as the electrode material of Chen ‘381 as such a material is a known alternative to ITO as taught by Zakhidov ‘859.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
 
In regards to claim 5,
Chen ‘381 fails to disclose wherein said carbon nanotubes are multi-walled carbon nanotubes.  

Zakhidov ‘859 discloses wherein said carbon nanotubes are multi-walled carbon nanotubes ([0048]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the carbon material taught by Zakhidov ‘859 as the electrode material of Chen ‘381 as such a material is a known alternative to ITO as taught by Zakhidov ‘859.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 6,
Chen ‘381 fails to disclose wherein said second electrode comprising a polymer.  

Zakhidov ‘859 discloses wherein said second electrode comprising a polymer ([0064]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the polymer material taught by Zakhidov ‘859 as the electrode material of Chen ‘381 as such a material is a known alternative to ITO as taught by Zakhidov ‘859.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 7,
Chen ‘381 fails to disclose wherein said polymer comprises PEDOT and PSS.  

Zakhidov ‘859 discloses wherein said polymer comprises PEDOT and PSS ([0064]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the polymer material taught by Zakhidov ‘859 as the electrode material of Chen ‘381 as such a material is a known alternative to ITO as taught by Zakhidov ‘859.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen ‘381 in view of Gruner (US 2011/0261502).
In regards to claim 15,
Chen ‘381 fails to disclose wherein said capacitor is a hybrid capacitor and wherein said first electrode is a battery-type electrode and said second electrode is a capacitive electrode.  

Gruner ‘502 discloses wherein said capacitor is a hybrid capacitor and wherein said first electrode is a battery-type electrode and said second electrode is a capacitive electrode (abstract & [0043]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the electrode material taught by Gruner ‘502 as the electrode material of Chen ‘381 to obtain a capacitor with good energy density and power density.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim(s) 16-19, 24-30, & 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen ‘381 in view of WO 2014/061018A2 hereafter referred to as Yeda.
In regards to claim 16,
Chen ‘381 fails to disclose wherein said electrochromic film comprising metal ion- coordinated organic complex, is having a transmittance difference between the oxidized and the reduced states of 10% and higher.  

Yeda discloses wherein said electrochromic film comprising metal ion- coordinated organic complex, is having a transmittance difference between the oxidized and the reduced states of 10% and higher ([00135] & [00157] – inherent property of the electrochromic material).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the electrochromic material taught by Yeda as the electrochromic material of Chen ‘381 to obtain an electrochromic layer with synergistic effects.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 17,
Chen ‘381 fails to disclose wherein said electrochromic film comprising metal ion- coordinated organic complex, is having a transmittance difference between the oxidized and the reduced states of 64% and higher.  

Yeda discloses wherein said electrochromic film comprising metal ion- coordinated organic complex, is having a transmittance difference between the oxidized and the reduced states of 64% and higher ([00135] & [00157] – inherent property of the electrochromic material).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the electrochromic material taught by Yeda as the electrochromic material of Chen ‘381 to obtain an electrochromic layer with synergistic effects.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 18,
Chen ‘381 fails to disclose wherein said electrochromic film comprising metal ion- coordinated organic complex, is able to retain at least 40% of its maximum contrast ratio after 50 switching cycles between oxidized and reduced states.  

Yeda discloses wherein said electrochromic film comprising metal ion- coordinated organic complex, is able to retain at least 40% of its maximum contrast ratio after 50 switching cycles between oxidized and reduced states ([00135] & [00157] – inherent property of the electrochromic material).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the electrochromic material taught by Yeda as the electrochromic material of Chen ‘381 to obtain an electrochromic layer with synergistic effects.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 19,
Chen ‘381 fails to disclose wherein said electrochromic film comprising metal ion- coordinated organic complex, is able to retain at least 54% of its maximum contrast ratio after 1000 switching cycles between oxidized and reduced states.  

Yeda discloses wherein said electrochromic film comprising metal ion- coordinated organic complex, is able to retain at least 54% of its maximum contrast ratio after 1000 switching cycles between oxidized and reduced states ([00135] & [00157] – inherent property of the electrochromic material).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the electrochromic material taught by Yeda as the electrochromic material of Chen ‘381 to obtain an electrochromic layer with synergistic effects.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 24,
Chen ‘381 fails to disclose wherein said metal ion-coordinated organic complex comprises a metal-ion polypyridyl complex.  

Yeda discloses wherein said metal ion-coordinated organic complex comprises a metal-ion polypyridyl complex ([00135] & [00157]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the electrochromic material taught by Yeda as the electrochromic material of Chen ‘381 to obtain an electrochromic layer with synergistic effects.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 25,
Chen ‘381 fails to disclose wherein said electrochromic film comprising metal ion- coordinated organic complex, comprises from 2 to 80 layers of said metal ion-coordinated organic complex, said layers are linked to each other by a metal linker.  

Yeda discloses wherein said electrochromic film comprising metal ion- coordinated organic complex, comprises from 2 to 80 layers of said metal ion-coordinated organic complex, said layers are linked to each other by a metal linker ([00180]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the electrochromic structure taught by Yeda as the electrochromic  structure of Chen ‘381 to obtain an electrochromic layer with synergistic effects.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
 
In regards to claim 26,
Chen ‘381 fails to disclose wherein the metal ion in the metal linker is at least one metal ion selected from the group consisting of Zn, Os, Ru, Fe, Pt, Pd, Ni, Ir, Rh, Co, Cu, Re, Tc, Mn, V, Nb, Ta, Hf, Zr, Cr, Mo, W, Ti, Sc, Ag, Au, and Y.  

Yeda discloses wherein said metal ion-coordinated organic complex comprises a metal-ion polypyridyl complex ([00180]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the electrochromic material taught by Yeda as the electrochromic material of Chen ‘381 to obtain an electrochromic layer with synergistic effects.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 27,
Chen ‘381 fails to disclose wherein said metal ion-coordinated organic complex comprises a polypyridyl complex represented by Formula I: 
    PNG
    media_image1.png
    181
    260
    media_image1.png
    Greyscale
 
wherein 
M is a transition metal selected from Mn, Fe, Co, Ni, Cu, Zn, Ti, C, Cr, Rh, or Ir; 
n is the formal oxidation state of the transition metal, wherein n is 0-6; X is a counter ion; 
m is a number ranging from 0 to 6; 
R1 to R18 each independently is selected from H, halogen, -OH, -N3, -NO2, -CN, -N(R2O)2, -CON(R2O)2, -COOR20, -SR20, -SO3H, -CH=CH-pyridyl, -(C1-C10)alkyl, -(C2-C10)alkenyl, -(C2-Cio)alkynyl, -(C1-C10)alkoxy, cycloalkyl, heterocycloalkyl, aryl, heteroaryl, wherein the (C1-C10)alkyl, (C2-C10)alkenyl, (C2-C10)alkynyl, cycloalkyl, heterocycloalkyl, aryl, or heteroaryl may optionally be substituted with halogen, -OR20, -COR20, -COOR20, - OCOOR20, -OCON(R2O)2, -(C1-C8)alkylene-COOR20, -CN, -N(R2O)2, -NO2, -SR2O, -(C1-C8)alkyl, -O-(C1-C8)alkyl, -CON(R20)2, or -SO3H; 
A1 to A6 each independently is a group of Formula III, or of Formula IV, linked to the ring structure of the complex of general Formula I via R19
 
    PNG
    media_image2.png
    63
    146
    media_image2.png
    Greyscale
 
      III               IV
R19 each independently is selected from a covalent bond, H2C-CH2, HC=CH, C-C, N=N, HC=N, N=CH, H2C-NH, HN-CH2 -COO-, -CONH-, -CON(OH)-, -NR20-, - Si(R20)2-, an alkylene optionally interrupted by one or more heteroatoms selected from O, S, or N, phenylene, biphenylene, a peptide moiety consisting of 3 to 5 amino acid residues, 

    PNG
    media_image3.png
    34
    156
    media_image3.png
    Greyscale

Rx and Ry each independently is selected from H, halogen, -OH, -N3, -NO2, -CN, -N(R20)2, -CON(R20)2, -COOR20, -SR2o, -SO3H, -CH=CH-pyridyl, -(C1-C10)alkyl, -(C2-C10)alkenyl, -(C2-C10)alkynyl, -(C1-C10)alkoxy, cycloalkyl, heterocycloalkyl, aryl, heteroaryl, wherein the (C1-C10)alkyl, (C2-C10)alkenyl, (C2-C10)alkynyl, cycloalkyl, heterocycloalkyl, aryl, or heteroaryl may optionally be substituted with halogen, -OR20, -COR20, -COOR20, - OCOOR20, -OCON(R20)2, -(C1-C8)alkylene-COOR20, -CN, -N(R26)2, -NO2, -SR20, -(C1-C8)alkyl, -O-(C1-C8)alkyl, -CON(R20)2, or -SO3H; and 
R20 each independently is H, (C1-C6)alkyl, or aryl.  

Yeda discloses wherein said metal ion-coordinated organic complex comprises a polypyridyl complex represented by Formula I: 
    PNG
    media_image1.png
    181
    260
    media_image1.png
    Greyscale
 
wherein 
M is a transition metal selected from Mn, Fe, Co, Ni, Cu, Zn, Ti, C, Cr, Rh, or Ir; 
n is the formal oxidation state of the transition metal, wherein n is 0-6; X is a counter ion; 
m is a number ranging from 0 to 6; 
R1 to R18 each independently is selected from H, halogen, -OH, -N3, -NO2, -CN, -N(R2O)2, -CON(R2O)2, -COOR20, -SR20, -SO3H, -CH=CH-pyridyl, -(C1-C10)alkyl, -(C2-C10)alkenyl, -(C2-Cio)alkynyl, -(C1-C10)alkoxy, cycloalkyl, heterocycloalkyl, aryl, heteroaryl, wherein the (C1-C10)alkyl, (C2-C10)alkenyl, (C2-C10)alkynyl, cycloalkyl, heterocycloalkyl, aryl, or heteroaryl may optionally be substituted with halogen, -OR20, -COR20, -COOR20, - OCOOR20, -OCON(R2O)2, -(C1-C8)alkylene-COOR20, -CN, -N(R2O)2, -NO2, -SR2O, -(C1-C8)alkyl, -O-(C1-C8)alkyl, -CON(R20)2, or -SO3H; 
A1 to A6 each independently is a group of Formula III, or of Formula IV, linked to the ring structure of the complex of general Formula I via R19
 
    PNG
    media_image2.png
    63
    146
    media_image2.png
    Greyscale
 
      III               IV
R19 each independently is selected from a covalent bond, H2C-CH2, HC=CH, C-C, N=N, HC=N, N=CH, H2C-NH, HN-CH2 -COO-, -CONH-, -CON(OH)-, -NR20-, - Si(R20)2-, an alkylene optionally interrupted by one or more heteroatoms selected from O, S, or N, phenylene, biphenylene, a peptide moiety consisting of 3 to 5 amino acid residues, 

    PNG
    media_image3.png
    34
    156
    media_image3.png
    Greyscale

Rx and Ry each independently is selected from H, halogen, -OH, -N3, -NO2, -CN, -N(R20)2, -CON(R20)2, -COOR20, -SR2o, -SO3H, -CH=CH-pyridyl, -(C1-C10)alkyl, -(C2-C10)alkenyl, -(C2-C10)alkynyl, -(C1-C10)alkoxy, cycloalkyl, heterocycloalkyl, aryl, heteroaryl, wherein the (C1-C10)alkyl, (C2-C10)alkenyl, (C2-C10)alkynyl, cycloalkyl, heterocycloalkyl, aryl, or heteroaryl may optionally be substituted with halogen, -OR20, -COR20, -COOR20, - OCOOR20, -OCON(R20)2, -(C1-C8)alkylene-COOR20, -CN, -N(R26)2, -NO2, -SR20, -(C1-C8)alkyl, -O-(C1-C8)alkyl, -CON(R20)2, or -SO3H; and 
R20 each independently is H, (C1-C6)alkyl, or aryl ([00135] & [00157]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the electrochromic material taught by Yeda as the electrochromic material of Chen ‘381 to obtain an electrochromic layer with synergistic effects.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 28,
Chen ‘381 fails to disclose wherein said metal ion-coordinated organic complex comprises a polypyridyl complex, said polypyridyl complex is represented by Formula II:
 
    PNG
    media_image4.png
    158
    232
    media_image4.png
    Greyscale

 wherein 
n is the formal oxidation state of Fe, wherein n is 0-6; 
X is a counter ion; m is a number ranging from 0 to 6; 
R1 to R18 each independently is selected from H, halogen, -OH, -N3, -NO2, -CN, -N(R20)2, -CON(R2O)2, -COOR20, -SR20, -SO3H, -CH=CH-pyridyl, -(C1-C10)alkyl, -(C2-C10)alkenyl, -(C2-C10)alkynyl, -(C1-C10)alkoxy, cycloalkyl, heterocycloalkyl, aryl, heteroaryl, wherein the (C1-C10)alkyl, (C2-C10)alkenyl, (C2-C10)alkynyl, cycloalkyl, heterocycloalkyl, aryl, or heteroaryl may optionally be substituted with halogen, -OR20, -COR2O, -COOR20, - OCOOR20, -OCON(R2O)2, -(C1-C28)alkylene-COOR20, -CN, -N(R20)2, -NO2, -SR20, -(Ci- Cs)alkyl, -O-(C1-C8)alkyl, -CON(R2O)2, or -SO3H; 
A1, A3, and A5 each independently is a group of Formula III, or of Formula IV, linked to the ring structure of the complex of general Formula I via R19
  
    PNG
    media_image5.png
    83
    153
    media_image5.png
    Greyscale
 
R19 each independently is selected from a covalent bond, H2C-CH2, cis/trans HC=CH, C-C, N=N, HC=N, N=CH, H2C-NH, HN-CH2 -COO-, -CONH-, -CON(OH)-, -NR2O-, - Si(R2O)2-, an alkylene optionally interrupted by one or more heteroatoms selected from O, S, or N, phenylene, biphenylene, a peptide moiety consisting of 3 to 5 amino acid residues,
 
    PNG
    media_image6.png
    34
    159
    media_image6.png
    Greyscale

Rx and Ry each independently is selected from H, halogen, -OH, -N3, -NO2, -CN, -N(R20)2, -CON(R20)2, -COOR20, -SR20, -SO3H, -CH=CH-pyridyl, -(C1-C10)alkyl, -(C2-C10)alkenyl, -(C2-C10)alkynyl, -(C1-C10)alkoxy, cycloalkyl, heterocycloalkyl, aryl, heteroaryl, wherein the (C1-C10)alkyl, (C2-C10)alkenyl, (C2-C10)alkynyl, cycloalkyl, heterocycloalkyl, aryl, or heteroaryl may optionally be substituted with halogen, -OR20, -COR20, -COOR20, - OCOOR20, -OCON(R20)2, -(C1-C8)alkylene-COOR20, -CN, -N(R20)2, -NO2, -SR20, -(C1- C8)alkyl, -O-(C1-C8)alkyl, -CON(R2O)2, or -SO3H; 
B1 to B3 each independently is selected from H, halogen, -OH, -N3, -NO2, -CN, -N(R2o)2, - CON(R20)2, -COOR20, -SR20, -SO3H, -CH=CH-pyridyl, -(C1-C10)alkyl, -(C2-Cio)alkenyl, - (C2-Cio)alkynyl, -(C1-C10)alkoxy, cycloalkyl, heterocycloalkyl, aryl, heteroaryl, wherein the (C1-C10)alkyl, (C2-C10)alkenyl, (C2-C10)alkynyl, cycloalkyl, heterocycloalkyl, aryl, or heteroaryl may optionally be substituted with halogen, -OR20, -COR20, -COOR20, - OCOOR20, -OCON(R20)2, -(C1-C8)alkylene-COOR20, -CN, -N(R20)2, -NO2, -SR20, -(C1-C8)alkyl, -O-(C1-C8)alkyl, -CON(R20)2, or -SO3H; and 
R20 each independently is H, (C1-C6)alkyl, or aryl.  

Yeda discloses wherein said metal ion-coordinated organic complex comprises a polypyridyl complex, said polypyridyl complex is represented by Formula II:
 
    PNG
    media_image4.png
    158
    232
    media_image4.png
    Greyscale

 wherein 
n is the formal oxidation state of Fe, wherein n is 0-6; 
X is a counter ion; m is a number ranging from 0 to 6; 
R1 to R18 each independently is selected from H, halogen, -OH, -N3, -NO2, -CN, -N(R20)2, -CON(R2O)2, -COOR20, -SR20, -SO3H, -CH=CH-pyridyl, -(C1-C10)alkyl, -(C2-C10)alkenyl, -(C2-C10)alkynyl, -(C1-C10)alkoxy, cycloalkyl, heterocycloalkyl, aryl, heteroaryl, wherein the (C1-C10)alkyl, (C2-C10)alkenyl, (C2-C10)alkynyl, cycloalkyl, heterocycloalkyl, aryl, or heteroaryl may optionally be substituted with halogen, -OR20, -COR2O, -COOR20, - OCOOR20, -OCON(R2O)2, -(C1-C28)alkylene-COOR20, -CN, -N(R20)2, -NO2, -SR20, -(Ci- Cs)alkyl, -O-(C1-C8)alkyl, -CON(R2O)2, or -SO3H; 
A1, A3, and A5 each independently is a group of Formula III, or of Formula IV, linked to the ring structure of the complex of general Formula I via R19
  
    PNG
    media_image5.png
    83
    153
    media_image5.png
    Greyscale
 
R19 each independently is selected from a covalent bond, H2C-CH2, cis/trans HC=CH, C-C, N=N, HC=N, N=CH, H2C-NH, HN-CH2 -COO-, -CONH-, -CON(OH)-, -NR2O-, - Si(R2O)2-, an alkylene optionally interrupted by one or more heteroatoms selected from O, S, or N, phenylene, biphenylene, a peptide moiety consisting of 3 to 5 amino acid residues,
 
    PNG
    media_image6.png
    34
    159
    media_image6.png
    Greyscale

Rx and Ry each independently is selected from H, halogen, -OH, -N3, -NO2, -CN, -N(R20)2, -CON(R20)2, -COOR20, -SR20, -SO3H, -CH=CH-pyridyl, -(C1-C10)alkyl, -(C2-C10)alkenyl, -(C2-C10)alkynyl, -(C1-C10)alkoxy, cycloalkyl, heterocycloalkyl, aryl, heteroaryl, wherein the (C1-C10)alkyl, (C2-C10)alkenyl, (C2-C10)alkynyl, cycloalkyl, heterocycloalkyl, aryl, or heteroaryl may optionally be substituted with halogen, -OR20, -COR20, -COOR20, - OCOOR20, -OCON(R20)2, -(C1-C8)alkylene-COOR20, -CN, -N(R20)2, -NO2, -SR20, -(C1- C8)alkyl, -O-(C1-C8)alkyl, -CON(R2O)2, or -SO3H; 
B1 to B3 each independently is selected from H, halogen, -OH, -N3, -NO2, -CN, -N(R2o)2, - CON(R20)2, -COOR20, -SR20, -SO3H, -CH=CH-pyridyl, -(C1-C10)alkyl, -(C2-Cio)alkenyl, - (C2-Cio)alkynyl, -(C1-C10)alkoxy, cycloalkyl, heterocycloalkyl, aryl, heteroaryl, wherein the (C1-C10)alkyl, (C2-C10)alkenyl, (C2-C10)alkynyl, cycloalkyl, heterocycloalkyl, aryl, or heteroaryl may optionally be substituted with halogen, -OR20, -COR20, -COOR20, - OCOOR20, -OCON(R20)2, -(C1-C8)alkylene-COOR20, -CN, -N(R20)2, -NO2, -SR20, -(C1-C8)alkyl, -O-(C1-C8)alkyl, -CON(R20)2, or -SO3H; and 
R20 each independently is H, (C1-C6)alkyl, or aryl ([00135] & [00157]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the electrochromic material taught by Yeda as the electrochromic material of Chen ‘381 to obtain an electrochromic layer with synergistic effects.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 29,
Chen ‘381 fails to disclose wherein said metal ion-coordinated organic complex comprises a polypyridyl complex, said polypyridyl complex is represented by one of the following formulas, or by a mixture of the following formulas, or by a combination of the following formulas with molecules comprising different metal centers or ligands: 
    PNG
    media_image7.png
    456
    421
    media_image7.png
    Greyscale
  
    PNG
    media_image8.png
    219
    416
    media_image8.png
    Greyscale
.  

Yeda discloses wherein said metal ion-coordinated organic complex comprises a polypyridyl complex, said polypyridyl complex is represented by one of the following formulas, or by a mixture of the following formulas, or by a combination of the following formulas with molecules comprising different metal centers or ligands: 
    PNG
    media_image7.png
    456
    421
    media_image7.png
    Greyscale
  
    PNG
    media_image8.png
    219
    416
    media_image8.png
    Greyscale
 ([00135] & [00157]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the electrochromic material taught by Yeda as the electrochromic material of Chen ‘381 to obtain an electrochromic layer with synergistic effects.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 30,
Chen ‘381 fails to disclose wherein the polypyridyl complex is a mixture of polypyridyl complexes.  

Yeda discloses wherein the polypyridyl complex is a mixture of polypyridyl complexes ([00135] & [00157]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the electrochromic material taught by Yeda as the electrochromic material of Chen ‘381 to obtain an electrochromic layer with synergistic effects.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 33,
Chen ‘381 fails to disclose wherein the capacitor is at a bleached state when charged and it is in a colored state when discharged.  

Yeda discloses wherein the capacitor is at a bleached state when charged and it is in a colored state when discharged ([00135] & [00157] – inherent to the electrochromic material).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the electrochromic material taught by Yeda as the electrochromic material of Chen ‘381 to obtain an electrochromic layer with synergistic effects.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 34,
Chen ‘381 fails to disclose wherein the colored state is the more molecular-stable state, and the bleached state requires applied potential.  

Yeda discloses wherein the colored state is the more molecular-stable state, and the bleached state requires applied potential  ([00135] & [00157] – inherent to the electrochromic material).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the electrochromic material taught by Yeda as the electrochromic material of Chen ‘381 to obtain an electrochromic layer with synergistic effects.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2002/0018938 – fig. 3; [0128]		US 2015/0016022 – [0007]
US 5,274,493 – abstract			US 2015/0168796 – abstract

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848